DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 2, 4, 5, 6, 7, 8, 8, 8, 8, 9, 11, 12, 13, 14, 15, 15 of US10679428 (copending Application No. 15/990318). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1:
15/929374
10679428
1. A method comprising: 
receiving, by one or more processors, one or more frames of a video; 

identifying, using a trained detector, a bounding box for the object of interest, the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a training image and a ground-truth box of the training image;
generating, based on the identified bounding box, one or more graphical elements within the video to form a modified video; and 
causing presentation of the modified video including the object of interest and the one or more graphical elements.  


receiving, by one or more processors of a mobile computing device, one or more frames of a video stream; 
detecting, using a neural network model, an object of interest within at least 
identifying, using a trained detector, a bounding box for the object of interest, the bounding box encompassing at least a portion of the object of interest, the trained detector being trained to identify the bounding box by selecting a default box from a plurality of default boxes, that vary over location, aspect ratio and scale, that corresponds to a ground-truth box for a training image and minimizing loss between a predicted box and the ground-truth box; 
estimating a three-dimensional position of the object of interest based on a scale of the object of interest; 
generating one or more graphical elements having a size based on the scale of the object of interest and a position based on the three-dimensional position, the one or more graphical elements generated within the video 
causing presentation of the modified video stream including the object of interest and the one or more graphical elements.  



Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: the only difference between claim 1 of the instant invention and claim 1 of the US10679428 (copending Application No. 15/990318) is that the claim 1 provides more details of the claim 1 of the instant invention. 
Likewise instant dependent claims 2-9 are anticipated by dependent claims 1, 1, 1, 2, 4, 5, 6, 7 of US10679428 (copending Application No. 15/990318), and are not patentably distinct from claims 1, 1, 1, 2, 4, 5, 6, 7 of US10679428 (copending Application No. 15/990318).

Regarding claim 10:
15/929374
10679428
10. A system comprising: one or more processors; and a non-transitory processor-readable storage medium 
receiving one or more frames of a video; 
detecting an object of interest within at least a portion of the one or more frames of the video; 
identifying, using a trained detector, a bounding box for the object of interest, the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a training image and a ground-truth box of the training image;
generating, based on the identified bounding box, one or more graphical elements within the video to form a modified video; and 
causing presentation of the modified video including the object of 


receiving, by the one or more processors, one or more frames of a video stream; detecting, using a neural network model, an object of interest within at least a portion of the one or more frames of the video stream; 
identifying, using a trained detector, a bounding box for the object of interest, the bounding box encompassing at least a portion of the object of interest, the trained detector being trained to identify the bounding box by selecting a default box from a plurality of default boxes, that vary over location, aspect ratio and scale, that corresponds to a ground-truth box for a training image and minimizing loss between a predicted box and the ground-truth box; 

generating one or more graphical elements having a size based on the scale of the object of interest and a position based on the three-dimensional position, the one or more graphical elements generated within the video stream to form a modified video stream; and 
causing presentation of the modified video stream including the object of interest and the one or more graphical elements.  



Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: the only difference between claim 10 of the instant invention and claim 8 of the US10679428 (copending Application No. 15/990318) is that the claim 8 provides more details of the claim 10 of the instant invention. 
15/990318), and are not patentably distinct from claims 8, 8, 8, 9, 11, 12, 13, 14 of US10679428 (copending Application No. 15/990318).

Regarding claim 19:
15/929374
10679428
19. A non-transitory processor-readable storage medium storing processor- executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 
receiving one or more frames of a video; 
detecting an object of interest within at least a portion of the one or more frames of the video; 
identifying, using a trained detector, a bounding box for the object of interest, the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a 
generating, based on the identified bounding box, one or more graphical elements within the video to form a modified video; and 
causing presentation of the modified video including the object of interest and the one or more graphical elements.  


receiving one or more frames of a video stream; 
detecting, using a neural network model, an object of interest within at least a portion of the one or more frames of the video stream; 
identifying, using a trained detector, a bounding box for the object of interest, the bounding box encompassing at least a portion of the object of interest, 
estimating a three-dimensional position of the object of interest based on a scale of the AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7 object of interest; 
generating one or more graphical elements having a size based on the scale of the object of interest and a position based on the three-dimensional position, the one or more graphical elements generated within the video stream to form a modified video stream; and 
causing presentation of the modified video stream including the object of interest and the one or more graphical elements. 



Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: the only difference between claim 19 of the instant invention and claim 15 of US10679428 (copending Application No. 15/990318) is that the claim 15 provides more details of the claim 19 of the instant invention. 
Likewise instant dependent claim 20 is anticipated by dependent claim 15 of US10679428 (copending Application No. 15/990318), and is not patentably distinct from claim 15 of US10679428 (copending Application No. 15/990318).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0103174 to Emura et al. in view of U.S. PGPubs 2018/0137644 to Rad et al., further in view of U.S. PGPubs 2018/0300880 to Fan et al.


    PNG
    media_image1.png
    341
    458
    media_image1.png
    Greyscale

Regarding claim 1, Emura et al. teach a method comprising (par 0006): 
receiving, by one or more processors (Fig 1, par 0032, par 0038, par 0162, a video system), one or more frames of a video stream (par 0032, obtain image data by a camera); 
detecting an object of interest within at least a portion of the one or more frames of the video stream (par 0033, recognize objects from the image data); 
		generating the one or more graphical elements generated within the video stream to form a modified video stream (Figs 3, 10, 11A-11D, and 14A-B, par 0052, par 0087-0088, par 0145-0147, par 0148-0149, “the determination unit 101 determines the single presentation area on the basis of the position information and the size information that are acquired.  The single presentation area is an area for presentation to indicate the position of one object.  In other words, the single presentation area is a virtual graphic of a certain shape, which is visually recognized as the virtual image by the user so that the certain image exists at the position corresponding to the moving 
		causing presentation of the modified video stream including the object of interest and the one or more graphical elements (Figs 3, 10, 11A-11D, 14A-B, and 16, par 0052, par 0084, par 0087-0088, par 0145-0147, par 0154, “the control unit 102 adds representative information to the presentation area determined by the determination unit 101.  The representative information indicates the type of the object and the state of the object.  The control unit 102 supplies the presentation area to the 
But Emura et al. keep silent for teaching identifying, using a trained detector, a bounding box for the object of interest, generating, based on the identified bounding box, the one or more graphical elements generated within the video stream to form a modified video stream.
		In related endeavor, Rad et al. teach detecting an object of interest within at least a portion of the one or more frames of the video stream (par 0056, par 0059-0060, par 0062-64, par 0079, identify an object from input image using a convolutional neural network method); identifying, using a trained detector, a bounding box for the object of interest, generating, based on the identified bounding box (Figs 2 and 5, par 0006-0010, par 0059, par 0063-0071, par 0112-0115, determine a bounding box for a target object using a convolutional neural network method), generating, based on the identified bounding box, the one or more graphical elements generated within the video stream to form a modified video stream (par 0004-0010, par 0023, par 0051-0056, par 0062-0063, par 0065-0067, par 0097, par 0113-
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. to include identifying, using a trained detector, a bounding box for the object of interest, generating, based on the identified bounding box, the one or more graphical elements generated within the video stream to form a modified video stream as taught by Rad et al. to improve a method for detecting object in a real image using a neural network model to accurately determine the location and orientation of these objects facilitates effective operation of AR systems and may be used to aid virtual object placement.
But Emura et al. as modified by Rad et al. do not explicitly teach the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a training image and a ground-truth box of the training image.
		In related endeavor, Fan et al. teach identifying, using a trained detector, a bounding box for the object of interest (abstract, par 0003, par 0024-0029, par 0053, “Embodiments include apparatus and methods for training and/or using a convolutional neural network.  An image pyramid is calculated from an original image including at least one object of interest.  The image pyramid includes a first image under analysis and a second image under analysis.  Image patches are calculated at a first predetermined size relative to the first image under analysis and a second plurality of the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a training image and a ground-truth box of the training image (par 0053-0054, “FIG. 4 also illustrates a set of default boxes 43 and a resultant image 45.  The default boxes with different sizes and aspect ratios are introduced at each location of the top-most feature map to assist producing the predictions for bounding boxes.  Instead of directly predicting the location of the bounding boxes for each object in an image, for each position of the feature map, the convolutional neural network predicts the offsets relative to each of the default boxes and the corresponding confidence scores over the target classes simultaneously.  Specifically, given n default boxes associated with each location on the top-most feature map with a size of w h, there are n*w*h default boxes in total.  For each of the default boxes, c classes and 4 offsets relative to the default box location are computed”, par 0058-0062, “For each of the matched boxes, offsets relative to the box shape and the corresponding confidence scores are calculated, as depicted in FIG. 5(c), which are used to calculate the loss and update the parameters of SOS-CNN.  The example SOS-CNN employs an objective function to minimize localization loss and classification loss according to Equation 3:  Loss = 1 N ( L conf ( x , y ) + .lamda.  L loc ( x , b ^ , b ) Eq .  3 ##EQU00002## where x, y are a matched default box; N is the number of matched default boxes, and L.sub.loc is the smooth L1 loss based on the predicted box, [circumflex over (b)] and the ground truth bounding box, b; L.sub.conf is the softmax 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. to include the trained detector being trained to identify the bounding box by reducing loss between a predicted box for a training image and a ground-truth box of the training image as taught by Fan et al. to use deep convolutional neural networks to detect small object using learning and training images to efficiently detect small object in a large scene with low memory requirements.

		Regarding claim 2, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 1, and Rad et al. further teach wherein the object of interest is detected using a neural network model (par 0056, par 0059-0060, par 0062-64, par 0079, identify an object from input image using a convolutional neural network method), and wherein the bounding box encompasses at least a portion of the object of interest (Figs 2 and 5, par 0006-0010, par 0059, par 0063-0071, par 0112-0115, determine a 

		Regarding claim 3, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 1, and Fan et al. further teach wherein the trained detector selects a default box from a plurality of default boxes, that vary over location, aspect ratio or scale, that corresponds to the ground-truth box for the training image (par 0048, par 0052-0053, par 0055-0062, par 0075, ” FIG. 4 also illustrates a set of default boxes 43 and a resultant image 45. The default boxes with different sizes and aspect ratios are introduced at each location of the top-most feature map to assist producing the predictions for bounding boxes”). This would be obvious for the same reason given in the rejection for claim 1.

		Regarding claim 10, Emura et al. teach a system comprising: one or more processors; and a non-transitory processor-readable storage medium storing processor- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Fig 17, par 0162-0165, a computer system). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 11-12, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 10, the claims 11-12 are similar in scope to claims 2-3 and are rejected under the same rational.

Regarding claim 19, Emura et al. teach a non-transitory processor-readable storage medium storing processor- executable instructions that, when executed by a processor of a machine, cause the machine to perform operations (Fig 17, par 0162-0165, a record medium). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 20, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 19, the claim 20 is similar in scope to claim 2 and is rejected under the same rational.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0103174 to Emura et al. in view of U.S. PGPubs 2018/0137644 to Rad et al., further in view of U.S. PGPubs 2018/0300880 to Fan et al., further in view of U.S. PGPubs 2008/0252723 to Park.

		Regarding claim 4, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 1, and Emura et al. further teach wherein the graphical elements have a size based on the scale of the object of interest and a position (Figs 3, 10, 11A-11D, and 14A-B, par 0052, par 0087-0088, par 0145-0147, par 0148-0149, “the determination unit 101 determines the single presentation area on the basis of the position information and the size information that are acquired.  The single presentation area is an area for presentation to indicate the position of one object.  In other words, 

    PNG
    media_image2.png
    379
    501
    media_image2.png
    Greyscale

		In related endeavor, Park teaches further comprising estimating a three-dimensional position of the object of interest based on a scale of the object of interest (Fig 7A-7G and 8, par 0083, par 00105, par 0113-0116, par 0120, par 0123-0124, ”Referring to FIG. 7D, a flow diagram of a method 740 for determining depth and size information for a video processing system relating to a camera is shown, according to an exemplary embodiment … Depth and size information may be calculated for the object based upon where the object is placed in the grid of the graphical UI (step 752) by the user” ….build a relationship between measurement environment (position) and the size of object from the captured image (object)).
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. and Fan et al. to include estimating a three-dimensional position of the object of interest based on a scale of the object of interest as taught by Park. to build a relation 

    PNG
    media_image3.png
    335
    485
    media_image3.png
    Greyscale

		Regarding claim 5, Emura et al. as modified by Rad et al., Fan et al., and Park teach all the limitation of claim 4, and Emura et al. further teach wherein the estimated three-dimensional position of the object of interest is a first position, and generating the one or more graphical elements further comprises (see rejection 1 by Rad et al): tracking the object of interest within the modified video stream to identify a position change of the object of interest within the modified video stream, the position change reflecting movement from the first position to a second position; and generating a modified position for the one or more graphical elements in response to the position change of the object of interest, the modified position corresponding to the second position of the object of interest (Figs 14A-14B, par 0114-0116, “FIG. 14A, FIG. 14B, and FIG. 14C illustrate examples of the foreground that is varied with the progress of 

Regarding claims 13-14, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 10, the claims 13-14 are similar in scope to claims 4-5 and are rejected under the same rational.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0103174 to Emura et al. in view of U.S. PGPubs 2018/0137644 to Rad et al., further in view of U.S. PGPubs 2018/0300880 to Fan et al., further in view of U.S. PGPubs 2018/0189532 to Bataller et al..

	Regarding claim 6, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 1, but keep silent for teaching wherein identifying the bounding box further comprises: determining an object type for the object of interest; selecting a bounding box type associated with the neural network model and corresponding to the 
		In related endeavor, Bataller et al. teach wherein identifying the bounding box further comprises: determining an object type for the object of interest; selecting a bounding box type associated with the neural network model and corresponding to the object type; and defining the bounding box for the object of interest corresponding to the bounding box type and at least partially encompassing the object of interest (Fig 5, par 0081-0092, detect and classify an object as being a particular object in scene of the video and determine, based on stored data that correlates objects with respective object characteristics, a bounding box in the field of view around the particular object using a deep learning object recognition classifier, e.g., a neural network trained for image recognition).
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. and Fan et al. to include wherein identifying the bounding box further comprises: determining an object type for the object of interest; selecting a bounding box type associated with the neural network model and corresponding to the object type; and defining the bounding box for the object of interest corresponding to the bounding box type and at least partially encompassing the object of interest as taught by Bataller et al. to analyze the video content and perform various analytics processes to detect certain events and other features of interest and provide indicator (such as bounding box) of the interest corresponding to the interest to user.

Regarding claim 15, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 10, the claim 15 is similar in scope to claim 6 and is rejected under the same rational.

Claims 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0103174 to Emura et al. in view of U.S. PGPubs 2018/0137644 to Rad et al., further in view of U.S. PGPubs 2018/0300880 to Fan et al., further in view of U.S. PGPubs 2018/0012082 to Satazoda et al.

		Regarding claim 7, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 1, but do not explicitly teaching further comprising: identifying one or more metadata elements corresponding to the object of interest; generating a set of metadata tags corresponding to the one or more metadata elements identified for the object of interest; and generating a modified bounding box by associating the set of metadata tags with the bounding box.
		In related endeavor, Satazoda et al. teach further comprising: identifying one or more metadata elements corresponding to the object of interest; generating a set of metadata tags corresponding to the one or more metadata elements identified for the object of interest; and generating a modified bounding box by associating the set of metadata tags with the bounding box (par 0046-0047, par 0050, par 0053, par 0065-0067, par 0070-0071, “The method includes Block S300, which includes annotating the image data based on the object.  Block S300 functions to modify the image data to include an indication of the recognized (e.g., detected, classified, etc.) object.  The 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. and Fan et al. to include further comprising: identifying one or more metadata elements corresponding to the object of interest; generating a set of metadata tags corresponding to the one or more metadata elements identified for the object of interest; and generating a modified bounding box by associating the set of metadata tags with the bounding box as taught by Satazoda et al. to create a new and useful system and method for image analysis for analyze the video content and perform various analytics processes to detect certain events and other features of interest and provide indicator (such as bounding box) of the interest object with additional information (such as metadata of the object) to user.

		Regarding claim 9, Emura et al. as modified by Rad et al., and Fan et al. teach all the limitation of claim 1, and Emura et al. as modified by Rad et al. further teach wherein the one or more graphical elements modify a portion of the object of interest 
		In related endeavor, Satazoda et al. teach wherein generating the one or more graphical elements further comprises: generating the one or more graphical elements to have an element context corresponding to at least one metadata tag of a set of metadata tags (par 0046-0047, par 0050, par 0053, par 0065-0067, par 0070-0071, “The output of the object detection module can include bounding boxes (e.g., drawn around all or a portion of the detected object), annotated image data (e.g., with detected objects annotated), feature vectors based on image words (e.g., embeddings), and any other suitable output”). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. and Fan et al. to include wherein generating the one or more graphical elements further comprises: generating the one or more graphical elements to have an element context corresponding to at least one metadata tag of a set of metadata tags as taught by Satazoda et al. to create a new and useful system and method for image analysis for analyze the video content and perform various analytics processes to detect certain events and other features of interest and provide indicator (such as bounding box) of the interest object with additional information (such as metadata of the object) to user.

Regarding claims 16 and 18, Emura et al. as modified by Rad et al. and Park teach all the limitation of claim 10, the claims 16 and 18 are similar in scope to claims 7 and 9 and are rejected under the same rational.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0103174 to Emura et al. in view of U.S. PGPubs 2018/0137644 to Rad et al., further in view of U.S. PGPubs 2018/0300880 to Fan et al., further in view of U.S. PGPubs 2015/0052465 to Altin et al.

		Regarding claim 8, Emura et al. as modified by Rad et al., and Fan et al. teach all the limitation of claim 1, but do not explicitly teach wherein the one or more graphical elements includes an image animated to fill the bounding box.
		In related endeavor, Altin et al. teach wherein the one or more graphical elements includes an image animated to fill the bounding box (Figs 4C and 5A-5B, abstract, par 0005, par 0032, par 0036, par 0039-0044, bound box include an animate graphic element in display image). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Emura et al. as modified by Rad et al. and Fan et al. to include wherein the one or more graphical elements includes an image animated to fill the bounding box as taught by Altin et al. to select graphical elements in a specify area in a user interface to perform a variety of tasks, for example, to write, calculate, draw, organize, prepare presentations, send and receive electronic mail, make music, and the like.
Regarding claim 17, Emura et al. as modified by Rad et al. and Fan et al. teach all the limitation of claim 10, the claim 17 is similar in scope to claim 8 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616